CARPENTER, J.
This is an action brought by the plaintiff against Jesse Silva, a contractor who was remodeling a building owned by one Hazel Rufful, and also against Hazel Rufful. The defendant Jesse 'Silva filed a plea but the defendant Hazel Rufful demurred to the plaintiff’s declaration, the first ground of the demurrer being as follows: “That the plaintiff in the first and second counts in her declaration appears to have been a trespasser and that' no duty as alleged in said counts was owing by the defendant to said plaintiff.”
This Court believes that said first ground of the demurrer is well taken and therefore sustains the .demurrer on the first ground. The other grounds of demurrer are not considered at this time.